DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
Response to Arguments
Applicant’s amendment filed 09/22/2022 is accepted and entered.
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.
Applicant alleges, on page 6 of the remarks, that Baker is not capable or configured to be used as a skin abrasion system, and therefore one would not be motivated to modify Baker with Shadduck. Applicant alleges that Baker is directed to treating body cavities, not skin. However, this is not found persuasive. Both Baker and Shadduck are directed towards hand held devices that can be used to treat a user’s skin, and as such, one of ordinary skill in the art would find it obvious to combine features from both devices. Baker recites “a skin fold” as well as the bellybutton, which is an orifice made of skin, and a wound, which is an orifice on/in the skin (¶ [0065]). Additionally, other cavities recited by Baker are made, at least in part, by skin, such as the nasal cavity and ear. As such, the device of Baker is fully capable of being used on skin and not just within a specific body cavity. Also, both Baker and Shadduck are directed to devices that deliver fluid to the skin and then remove the fluid via aspiration, which indicates that both devices can be used for cleaning the skin. Shadduck provides the motivation to utilize the abrasive surfaces, as Shadduck indicates that surface abrasion of skin allows for skin regrowth to improve the look of the skin (as motivated by Shadduck Col. 1 lines 32-55). As such, one of ordinary skill in the art would find it obvious to modify Baker to have an abrasive surface as this would allow Baker to be used to treat skin not just by cleaning with fluid, but also by abrasion to allow skin regrowth to improve the look of the skin.
Applicant did not specifically argue the dependent claims.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-7, 9, 11-17, 19, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al (US 2008/0154183) in view of Shadduck (US 6641591).
Regarding Claim 2, Baker discloses a system for treating skin (¶ [0065]; the device can be used to treat a skin fold and is fully capable of being used on flat skin), the system comprising:
a handpiece assembly (cleaning device 2, Fig. 1 shows a generic embodiment) comprising a tip (head 14, Figs. 1 and 4), wherein the tip (14, Figs. 1 and 4) is configured to contact skin tissue (¶ [0085]; the head can be placed next to, or inserted into, a biological orifice or surface and therefore is capable of being placed in contact with skin tissue), wherein the tip is configured to be moved along skin tissue during use (¶ [0065, 0085]; the device can be placed next to or into an orifice or surface and is fully capable of being moved along the skin tissue during use);
a waste container (aspiration reservoir 56, Fig. 1), wherein the waste container (56, Fig. 1) is configured to removably secure to the handpiece assembly (2, Fig. 1; ¶ [0091]; the reservoir can be removably attached to the device);
at least one fluid delivery passage (irrigant channel 24, Fig. 4) positioned at least partially within the handpiece assembly (2, Figs. 1; the tip 14 is part of the handpiece assembly 2 and since the irrigant channel is within the tip, the irrigant channel is also within the handpiece assembly) and placing the tip (14, Figs. 1 and 4) in fluid communication with a fluid source (irrigant reservoir 54, Figs. 1 and 4; ¶ [0093]); and
at least one suction passage (aspiration channel 26, Fig. 4) positioned at least partially within the handpiece (2, Figs. 1; the tip 14 is part of the handpiece assembly 2 and since the aspiration channel is within the tip, the aspiration channel is also within the handpiece assembly) and placing the waste container (56, Fig. 1) in fluid communication with the tip (14, Figs. 1 and 4; ¶ [0088-0089] indicates the aspiration channel connects the nozzle/head to the waste container) when the waste container (56, Fig. 1) is secured to the handpiece assembly (2, Fig. 1).
Baker is silent whether the device is a skin abrasion system, and wherein the tip is configured to remove at least a portion of a stratum corneum of the skin during use.
Shadduck teaches a dermatologic device, thus being in the same field of endeavor, with a tip (skin interface 225, Fig. 7) comprising at least one abrasive element (ridge elements 255a, Fig. 7), wherein the at least one abrasive element is configured to remove at least a portion of a stratum corneum of the skin when the handpiece assembly (227b, Fig. 7) is moved relative to the skin tissue (Col. 3 lines 63-65, Col. 7 lines 53-67; since the stratum corneum is the outermost layer of the skin, this layer will be removed by the abrasive element). Removing skin tissue allows the growth of new skin layers which can improve the look of the patient’s skin (Col. 1 lines 32-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the tip of the handpiece of Baker to be configured to remove at least a portion of a stratum corneum of the skin, as taught by Shadduck (Col. 7 lines 53-67). Removing the top layer of the skin allows for skin regrowth to improve the look of the skin (as motivated by Shadduck Col. 1 lines 32-55). By modifying the handpiece of Baker to have the abrasive elements of Shadduck, the device of Baker/Shadduck is considered a skin abrasion system rather than simply a skin treatment device.
Regarding Claim 12, Baker discloses a system for treating skin (¶ [0065]; the device can be used to treat a skin fold and is fully capable of being used on flat skin), the system comprising:
a handpiece (cleaning device 2, Fig. 1 shows a generic embodiment) comprising a tip (head 14, Figs. 1 and 4) for contacting skin tissue (¶ [0085]; the head can be placed next to, or inserted into, a biological orifice or surface and therefore is capable of being placed in contact with skin tissue); and
a waste container (aspiration reservoir 56, Fig. 1) configured to removably secure to the handpiece (2, Fig. 1; ¶ [0091]; the reservoir can be removably attached to the device);
wherein the tip (14, Figs. 1 and 4) is in fluid communication with the waste container (56, Fig. 1; ¶ [0088-0089] indicates the aspiration channel connects the nozzle/head to the waste container) when the waste container is secured to the handpiece (2, Fig. 1); and
wherein the system (2, Fig. 1) is configured to transfer a treatment material (irrigant 57, Fig. 3, ¶ [0093]) from a fluid source (irrigant reservoir 54, Fig. 1) to the tip (14, Figs. 1 and 4; ¶ [0093]).
Baker is silent whether the device is a skin abrasion system, and wherein the tip is configured to remove at least a portion of a stratum corneum of the skin during use.
Shadduck teaches a dermatologic device, thus being in the same field of endeavor, with a tip (skin interface 225, Fig. 7) comprising at least one abrasive element (ridge elements 255a, Fig. 7), wherein the at least one abrasive element is configured to remove at least a portion of a stratum corneum of the skin when the handpiece assembly (227b, Fig. 7) is moved relative to the skin tissue (Col. 3 lines 63-65, Col. 7 lines 53-67; since the stratum corneum is the outermost layer of the skin, this layer will be removed by the abrasive element). Removing skin tissue allows the growth of new skin layers which can improve the look of the patient’s skin (Col. 1 lines 32-55).
Therefore, it would have been obvious to modify the tip of the handpiece of Baker to be configured to remove at least a portion of a stratum corneum of the skin, as taught by Shadduck (Col. 7 lines 53-67). Removing the top layer of the skin allows for skin regrowth to improve the look of the skin (as motivated by Shadduck Col. 1 lines 32-55). By modifying the handpiece of Baker to have the abrasive elements of Shadduck, the device of Baker/Shadduck is considered a skin abrasion system rather than simply a skin treatment device.
Regarding Claims 3 and 13, Baker further discloses the tip (14, Figs. 1 and 4) is removably secured to the handpiece assembly (¶ [0071, 0162]).
Regarding Claims 4, 5, 14, and 15, Baker is silent whether the tip comprises at least one abrasive element, wherein the at least one abrasive element is configured to abrade skin tissue when the handpiece assembly is moved relative to the skin tissue, wherein the at least one abrasive element comprises at least one protruding member, the at least one protruding member comprising a sharp edge.
Shadduck teaches a dermatologic device, thus being in the same field of endeavor, with a tip (skin interface 225, Fig. 7) comprising at least one abrasive element (ridge elements 255a, Fig. 7), wherein the at least one abrasive element is configured to abrade skin tissue when the handpiece assembly (227b, Fig. 7) is moved relative to the skin tissue (Col. 3 lines 63-65, Col. 7 lines 53-67), wherein the at least one abrasive element (255a, Fig. 7) comprises at least one protruding member (there are multiple ridge elements 255a, Fig. 7, and these protrude outward from the skin interface surface; Col. 7 lines 53-67), the at least one protruding member (255a, Fig. 7) comprising a sharp edge (Col. 7 lines 53-67). These sharp edges are effective at removing skin tissue even after the skin has been hydrated by a fluid source (Col.7 lines 53-67); removing skin tissue allows the growth of new skin layers which can improve the look of the patient’s skin (Col. 1 lines 32-55).
Therefore, it would have been obvious to modify the tip of the handpiece of Baker to include an abrasive element configured to abrade skin tissue when the handpiece assembly is moved relative to the skin tissue, wherein the at least one abrasive element comprises at least one protruding member, the at least one protruding member comprising a sharp edge, as taught by Shadduck (Col. 7 lines 53-67). The sharp ridges allow for effective skin removal even when the skin has been hydrated prior to abrasion, and abrading the skin allows for skin regrowth to improve the look of the skin (as motivated by Shadduck Col. 1 lines 32-55 and Col. 7 lines 53-67).
Regarding Claims 6, 7, 16, and 17, Baker further discloses the fluid source (54, Fig. 1) comprises a supply container (irrigant reservoir 54, Fig. 1) configured to store a treatment fluid (irrigant 57, Fig. 3; ¶ [0093]), wherein the at least one delivery passage (24, Fig. 4) is configured to be placed in fluid communication with the supply container (54, Fig. 1; ¶ [0093]), wherein the supply container (54, Fig. 1) is configured to removably secure to the handpiece assembly (2, Fig. 1; ¶ [0092]).
Regarding Claims 9 and 19, Baker further discloses an electric fluid transfer device (pump 8, Fig. 2; ¶ [0066] indicates the pump can be electrically powered) and a battery (power source 6, Fig. 2; ¶ [0074] indicates the power source can be one or more batteries) configured to electrically energize the electric fluid transfer device (8, Fig. 2; ¶ [0078]), wherein the electric fluid transfer device (8, Fig. 2) is configured to help fluids to and/or from the tip (14, Figs. 1, 2 and 4; ¶ [0074, 0082]), and wherein the electric fluid transfer device (8, Fig. 2) is configured to help move fluids and other materials through the at least one fluid delivery passage (24, Figs. 2 and 4; ¶ [0074, 0082]) and/or through the at least one suction passage (26, Fig. 4; ¶ [0074, 0082]).
Regarding Claims 11 and 21, Baker further discloses the handpiece assembly (2, Fig. 1) comprises at least one controller (32, Fig. 2) that permits a user to selectively regulate operation of the system during a treatment procedure (¶ [0155]; the user can actuate the button to control the motor speed and/or valve position).
Regarding Claims 22 and 23, Baker further discloses the waste container (56, Fig. 1) is configured to removably secure to a proximal end of the handpiece assembly (2, Fig. 1; the neck 12 of the handpiece can be considered the proximal end of the handpiece assembly, and as such the aspiration reservoir 56 can be considered removably secured to the proximal end of the handpiece; ¶ [0091] indicates the reservoir can be removably detached).
Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al (US 2008/0154183) in view of Shadduck (US 6641591) as applied to claims 2 and 12 respectively, above, and further in view of Yao (US 2002/0198488).
Regarding Claims 8 and 18, Baker/Shadduck is silent whether the supply container is configured to remain physically separated from the handpiece assembly yet in fluid communication with the tip.
Yao teaches a device that can serve as either a nasal aspirator or nasal irrigator, thus being in the same field of endeavor, where the supply container (external water supply source, ¶ [0031]) is configured to remain physically separated from the handpiece assembly (1, Figs. 7-8) yet in fluid communication with the tip (4, Figs. 7-8). This allows greater quantities of fluid to be delivered to the patient’s nostrils, as reservoirs attached to the handheld device would have a limited capacity to allow the device to remain easily held in one hand. Another embodiment of Yao teaches a waste container (sucking disc 21, Figs. 1-2; ¶ [0028]) secured to the handpiece (1, Figs. 1-2).
Therefore, it would have been obvious to modify the device of Baker/Shadduck to have a waste container secured to the handpiece and a supply container configured to remain physically separated from the handpiece, as taught by Yao (¶ [0031]). This allows the supply container to hold more liquid than if the supply container is part of the handpiece, since too much fluid within the supply reservoir inside the handpiece would make the handpiece too heavy and/or too large, making the device difficult to operate with one hand.
Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al (US 2008/0154183) in view of Shadduck (US 6641591) as applied to claims 2 and 12 respectively, above, and further in view of Rhoades (US 2006/0058714).
Regarding Claims 10 and 20, Baker/Shadduck is silent whether the handpiece assembly is configured to be positioned in a docking station when not in use, wherein the docking station is configured to recharge the battery when the handpiece assembly is positioned in the docking station.
Rhoades teaches a cosmetic instrument for treating the skin, thus being in the same field of endeavor, where a handpiece assembly (device 110, Figs. 3-4B) is configured to be positioned in a docking station (charger 410, Figs. 4A-4B) when not in use (¶ [0059]), wherein the docking station (410, Figs. 4A-4B) is configured to recharge the battery when the handpiece assembly (110, Figs. 3-4B) is positioned in the docking station (410, Figs. 4A-4B; ¶ [0059]). This allows the user to place the device in the charger after using the device, allowing it to both charge while storing the device in a convenient manner (¶ [0059]). This also allows the device to utilize rechargeable batteries, or one single rechargeable battery, which reduces operating costs for the user who does not need to purchase replacement batteries over time.
Therefore, it would have been obvious to modify the handpiece of Baker/Shadduck to utilize rechargeable batteries, or one rechargeable battery, and to include a docking station that is configured to accept and charge the handpiece while the handpiece is not in use, as taught by Rhoades (¶ [0059]). This allows the device to be charged while in a convenient storage location (as motivated by Rhoades ¶ [0059]) and reduces operating costs for the user as they will not need to purchase replacement batteries for the device over time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/Primary Examiner, Art Unit 3781